Citation Nr: 0513004	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  02-00 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased apportionment of the veteran's VA 
disability compensation benefits.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served in the Armed Forces from August 1981 to 
December 1981, and from November 1984 to November 1988.

This matter came before the Board of Veterans Appeals (Board) 
from a Special Apportionment Decision by the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO) dated in June 2000.  This decision denied an 
apportionment of the veteran's compensation benefits to the 
appellant on behalf of A. E.  A Special Apportionment 
Decision dated in September 2000 granted a monthly 
apportionment of $36.00 for A. D. E., the veteran's minor 
child who is in the appellant's custody.  A January 2002 
decision review officer decision granted an increased monthly 
apportionment of $196.00, effective December 1, 2001.  An RO 
letter dated in January 2004 stated that the apportionment 
benefits would be terminated for 50 days effective April 1, 
2004, until June 21, 2004.  A November 2004 Special 
Apportionment Decision proposed to reduce the appellant's 
apportionment of $196.00 to $131.00 from December 1, 2004, 
until January 21, 2005.  That decision also denied an 
increased apportionment.  The appellant and the veteran act 
as their own representatives in this matter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant and the veteran if further action is required on 
their part.



REMAND

The veteran contends that he is not the father of A. D. E., 
and that he has court documents and other evidence to support 
his contention.  He should be provided an opportunity to 
submit this evidence.  The appellant should be provided an 
opportunity to submit evidence that the veteran is the father 
of A. D. E. 

As current financial status reports are not of record for 
either the veteran or the appellant.  They should again be 
provided an opportunity to submit them.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  Both the veteran and the appellant 
should submit any evidence they have 
regarding the issue of whether the 
veteran is the father of A. D. E.  

2.  The RO should contact the veteran and 
the appellant and request that each one 
fill out a financial status report 
detailing his or her monthly income, 
monthly expenses, assets and debts. 

3.  The RO should then re-adjudicate the 
apportionment claim, including the 
question of whether A.D.E. is the child 
of the veteran, considering all pertinent 
laws and regulations.  After review by 
the RO, the veteran and the appellant 
should then be provided with supplemental 
statements of the case and be afforded 
the appropriate time for response.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The parties need 
take no action unless otherwise notified.

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



